Citation Nr: 9928771	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee disorder, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee disorder, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the RO.  

In June and December 1998, the Board remanded this case for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left knee disability is not shown to be 
manifested by more than slight recurrent subluxation or 
lateral instability or any related compensable functional 
loss.  

3.  The veteran's right knee disability is shown to be 
manifested by current x-ray findings of degenerative joint 
disease with related pain and crepitus, but demonstrated 
functional limitation of a noncompensable degree; more than 
related slight lateral instability or recurrent subluxation 
is not shown.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for either service-connected knee disability on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5257 (1998).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability on the 
basis of resulting arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claims for increased 
compensation benefits for his service-connected bilateral 
knee disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
bilateral knee disorders.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's bilateral knee disabilities are currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  
Slight, recurrent subluxation or lateral instability of the 
knee is assigned a 10 percent disability rating.  A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability.  Severe, recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran was most recently afforded a VA examination of 
his knees in March 1999.  He presented with complaints of 
increasing pain in the anterior aspect of both knees, 
described as intermittent and sharp in nature, occurring 
every two to three days, and increasing over the past several 
years.  He also reported weakness of the knee muscles with 
episodes of giving out every one to two weeks or as often as 
once or twice per day.  This giving out was noted to 
represent instability.  

The veteran specifically denied locking; however, he did 
report fatigability and lack of endurance relative to his 
knee muscles.  He also noted that he experienced more pain 
with standing.  Methods of relief included elevation of his 
legs and application of heat to his knees.  The veteran did 
not report swelling of the knee joints, but did note some 
stiffness.  He was also unable to specifically describe any 
limitation of motion or functional impairment experienced 
during flare-ups of his anterior knee pain.  

According to notations within the examination report, the 
veteran acknowledged intermittent use of a cane to help with 
his sensation of instability and balance.  He did not report 
any episodes of dislocation or recurrent subluxation; nor 
were any constitutional symptoms of inflammatory arthritis 
detected.  Evidence of knee effusion was not demonstrated, 
bilaterally.  

Range of motion testing demonstrated full extension, 
bilaterally, at 0 degrees and full flexion, bilaterally, at 
120 degrees; however, there was definite decreased mobility 
to the patella, right equal to left.  Although the 
examination revealed definite tenderness on palpation of the 
medial patellar facet, bilaterally, no specific joint line 
tenderness was detected on the right or left, medially or 
laterally.  The veteran did, however, experience pain 
anteriorly in both knees with patellar grind testing.  

Additional provocative testing revealed the knee ligaments to 
be intact and McMurray test to be negative, bilaterally; 
however, there was guarding of movement overall with the 
veteran having some difficulty relaxing his knee muscles.  
Strength testing revealed the knee extensors and flexors to 
be limited by weakness at 4/5, bilaterally.  On other 
inspection, there was evidence of atrophy of the quadriceps 
muscle group, bilaterally, specifically, the vastus medialis.  
The veteran was further noted to ambulate with a step through 
gait pattern, with a base of support described as being 
somewhat narrow.  He was unable to walk on his toes or heels, 
secondary to diminished balance.  

Based on the recent examination and a review of x-ray studies 
performed in January 1997, the examining physician rendered a 
diagnosis of status post injury to the knees while in service 
with chronic intermittent pain and diminished patella 
mobility, bilaterally, but no loss of knee flexion or 
extension.  The findings were also noted to be consistent 
with patella femoral syndrome, bilaterally, with x-ray 
studies also demonstrating evidence of right patellar femoral 
degenerative joint disease or arthritis on the right.  

With regard to the veteran's disabilities, the Board 
concludes that evaluations in excess of 10 percent are not 
warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, because the current ratings already 
take into account all manifestations of the veteran's 
disability to the extent authorized under this regulation.  
Specifically, although the veteran reported that he 
experienced episodes of giving way representing instability, 
he did not report any incidences of subluxation.  
Furthermore, examination of the veteran also did not 
demonstrate findings consistent with more than slight 
recurrent subluxation or instability in either knee.  In 
addition, it is not shown by the medical evidence that the 
veteran is experiencing a related compensable functional loss 
with respect to either knee.  

However, as to the veteran's right knee, the Board notes that 
in July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence indicates that 
the veteran has arthritis of the right knee.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Full range of motion 
of the knee is measured from 0 degrees to 140 degrees in 
flexion and extension.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain and 
weakness, disability due to limitation of motion of the right 
knee would not be compensable.  Extension was to 0 degrees, 
and flexion was limited to no more than 120 degrees.  
Consequently, the Board must address whether the veteran's 
right knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  
Furthermore, there is documented medical evidence of 
fatigability and weakness of the right knee, as well as 
atrophy of the quadriceps muscle group.  The Board finds, 
therefore, that a rating of 10 percent is warranted for the 
demonstrated right knee functional loss pursuant to 
Diagnostic Codes 5003, 5260 and 5261, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

In sum, the Board concludes that the right knee disability 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately pursuant to Diagnostic 
Codes 5003 and 5257, respectively.  An evaluation of 10 
percent for arthritis of the veteran's knee is warranted 
pursuant to Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 
4.59, in light of the veteran's painful and weakened motion 
shown to be of a noncompensable degree.  

Furthermore, the preponderance of the evidence is against an 
evaluation greater than 10 percent for disability affecting 
the right and left knees rated on the basis of any 
instability or recurrent subluxation pursuant to Diagnostic 
Code 5257.  



ORDER

An increased rating greater than 10 percent for the service-
connected bilateral knee disabilities due to instability or 
recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability with resulting arthritis is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals



 

